Citation Nr: 1227506	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-11 339A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether a previously denied claim for service connection for hearing loss should be reconsidered.

2.  Whether new and material evidence to reopen a claim for service connection for an eye disability has been received.

3.  Whether new and material evidence to reopen a claim for service connection for migraine headaches has been received.

4.  Whether new and material evidence to reopen a claim for service connection for residuals of a fractured jaw has been received.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for left ear tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The appellant served on active duty for training from September 1976 to May 1977.  She also served from May 1976 to December 1991 as a member of the Delaware Army National Guard, to include periods of inactive duty training.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2006 rating decision that, inter alia, denied service connection for hearing loss.  The appellant did not appeal this decision.

This appeal to the Board also arose from July 2008 and May 2009 rating decisions.  In the July 2008 rating decision, the RO determined that new and material evidence had not been received to reopen previously denied claims for service connection for hearing loss, eye disability, migraine headaches, and residuals of a fractured jaw.  In March 2009, the appellant filed a notice of disagreement, and a statement of the case was issued later that month.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2009.

In the May 2009 rating decision, the RO denied service connection for left ear tinnitus.  In June 2009, the appellant filed a notice of disagreement.  A statement of the case was issued in August 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

Regarding characterization of the issue of service connection for hearing loss, the Board notes that the appellant was previously denied service connection for hearing loss by an RO rating decision dated in August 2006, but did not appeal this decision.  As explained in more detail below, the nature of additional evidence received since the August 2006 rating decision provides a basis for reconsidering the claim of service connection for hearing loss.  As such, the Board has recharacterized the matter of entitlement to service connection for hearing loss as set forth on the title page.

The Board notes that the service treatment records that were added to the record subsequent to the rating decisions from October 1978 (denying service connection for migraine headaches and residuals of a jaw fracture) and August 2006 (denying service connection for an eye disability) do not contain any new evidence that is relevant to the claims of service connection for an eye disability, migraine headaches, and residuals of a jaw fracture.  Therefore, reconsideration of those claims is not warranted, and they will continue to be characterized as new and material evidence claims.

With regard to the appellant's request to reopen claims of service connection for an eye disability, migraine headaches, and residuals of a fractured jaw, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  

The appellant was scheduled for a hearing before a Decision Review Officer (DRO) at the Columbia RO in April 2010.  He withdrew this request, through his representative, in March 2010.  

The appellant was scheduled for a Board hearing in October 2010 at the Columbia RO, and notice was sent to his correct address in September 2010.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the appellant failed to report for the scheduled hearing.

The Board's decision granting reconsideration of the hearing loss claim is set forth below.  The requests to reopen the claims for service connection for an eye disability, migraine headaches, and residuals of a fractured jaw, and the claims of service connection for hearing loss and tinnitus, are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In an August 2006 rating decision, the RO denied service connection for hearing loss; although notified of the denial in an August 2006 letter, the appellant did not initiate an appeal.

3.  New evidence associated with the claims file since the August 2006 denial of the claim for service connection for hearing loss includes relevant official service department records not previously considered.


CONCLUSION OF LAW

As evidence received since the RO's unappealed August 2006 denial includes service department records not previously considered, the criteria for reconsideration of the claim for service connection for hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the decision to reconsider the claim for service connection for hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

The appellant has claimed entitlement to service connection for hearing loss, which he contends resulted from a grenade explosion near the left side of his face during service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, with regard to the appellant's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty for training.  See 38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2011).

The initial claim for service connection for hearing loss was denied in an August 2006 rating decision.  The service treatment records that were of record at the time were silent for any complaints, diagnosis, or treatment for hearing loss.  Furthermore, the record did not demonstrate the claimed in-service grenade explosion.   

Although notified of the denial of this claim in August 2006, the appellant did not initiate an appeal of this decision.  Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Under such circumstances, VA could only reopen and review such claims if new and material evidence is submitted by or on behalf of the appellant.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).

In this case, additional evidence was associated with the claims file following the August 2006 denial - namely, official service department records received at the RO in June 2009 - that is relevant to the appellant's hearing loss claim on appeal.  These records include a July 1989 service treatment audiogram that appears to suggest that the appellant had a hearing loss disability in service.  (The Board states that this evidence "appears to suggest" hearing loss because the Board is not competent to interpret this evidence.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may not interpret graphical representations of audiometric data).)  Such evidence is relevant in the current matter because it may suggest in-service hearing loss, which had not been of record at the time of the August 2006 rating decision.  

As, pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claim for service connection, analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary.  [The Board further notes, parenthetically, that if the reconsidered claim is ultimately granted all or in part on the basis of the additional service records received, the effective date of such award is the date entitlement arose, or the date of receipt of the previously denied claim, whichever is later.  See 38 C.F.R. § 3.156(c)(iii)(3).]


ORDER


The request to reconsider the claim for service connection for hearing loss is granted. 


REMAND

The Board's review of the record reveals that further RO action in this appeal is warranted.

With respect to the claim of service connection for hearing loss and tinnitus and the requests to reopen the claims for service connection for an eye disability, migraine headaches, and residuals of a fractured jaw, the Board notes that a considerable amount of evidence has been added to the record since VA's most recent readjudication of these claims in the March 2009 statement of the case.  The Board notes, in particular, that there has been no readjudication of the appellant's claims since the additional service treatment records, that were discussed above, were added to the record in July 2009. 

The Board further notes that there has been no readjudication of the hearing loss, eye disability, migraine headaches, and residuals of a fractured jaw claims since complete Social Security Administration (SSA) records from the appellant's recent Social Security Disability Insurance (SSDI) claim were associated with his VA claims file in July 2009.  (In November 2010, VA received a copy of the SSA's Decision finding that the appellant became disabled on September 23, 2010.)  

The SSA records contain reports evaluating the severity of the appellant's disabilities, to include the effects that these disabilities have on his occupational and social functioning, and on his performance of activities of daily living.  Such records were generated by a variety of sources, including medical professionals, SSA personnel, the appellant himself, and the appellant's friends and family.  Of particular relevance, an April 2009 report of contact reflects that the appellant told an SSA employee "that he is deaf in his left ear due to an incident in the military."  The fact that the appellant made this statement in the course of seeking SSA benefits, rather than VA benefits, is of particular interest in the adjudication of the appellant's VA claims.  The Board thus finds it necessary to remand so that the RO may adjudicate these claims based on the expanded record.  

Prior to adjudication, the RO should obtain and associate with the claims file all outstanding, pertinent VA medical records. The claims file currently includes treatment records from the Charleston VA Medical Center (VAMC), dated through August 2009; however, more recent records from this facility may exist.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Charleston VAMC all outstanding, pertinent records of evaluation and/or treatment of the appellant, since August 2009, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.  

Furthermore, to ensure that all due process requirements are met, while these matters are on remand, the RO should give the appellant another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

Additionally, the RO should take appropriate action to verify all of the appellant's periods of active duty for training and inactive duty training.  The Board notes that the current record contains a copy of the appellant's DD Form 214 reflecting that he had been released from a period of active duty for training, as well as an NGB Form 22 Report of Separation from the Army National Guard of Delaware.  The appellant's service personnel records establish that the appellant served on a period of active duty for training from September 1976 to May 1977.  The record is unclear, however, as to whether the appellant served any additional period of active duty for training.  Such information is potentially relevant to determining whether service connection for any disability resulting from a disease that was contracted in the line of duty.  See 38 U.S.C.A. § 101 (22), (24); 38 C.F.R. § 3.6

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA.  

1.  The RO should contact the appellant's Army National Guard Unit, the State Adjutant General of Delaware, and any other appropriate source to verify the appellant's periods of active duty for training and inactive duty training.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

2.  The RO should obtain from the Charleston VAMC all outstanding, pertinent records of evaluation and/or treatment of the appellant, dated since August 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the appellant and his representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the new and material evidence claims for an eye condition, migraine headaches, and residuals of a fractured jaw, and for service connection for hearing loss and tinnitus, that is not currently of record.

The RO's letter should clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the appellant responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claims) and legal authority.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


